       Case 2:19-cv-00356-DMC Document 22 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WARREN CLEVELAND GREEN,                           No. 2:19-CV-0356-DMC-P
12                       Plaintiff,
13             v.                                       ORDER
14    N. MALAKKLA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion to stay proceedings. See ECF

19   No. 21.

20                  A review of the docket reflects that the court issued a preliminary scheduling order

21   on January 22, 2020. See ECF No. 17. In that order, the Court directed the parties to complete

22   discovery by May 25, 2020. In his current motion to stay proceedings, plaintiff states that he is

23   medical quarantine for 14 days and does not during this time have access to his legal materials.

24   Good cause appearing therefor, plaintiff’s motion is granted. This action is stayed for a period of

25   60 days after which the Court will evaluate whether conditions permit lifting the stay or whether

26   ///

27   ///

28   ///
                                                        1
       Case 2:19-cv-00356-DMC Document 22 Filed 04/29/20 Page 2 of 2

 1   the stay should be continued for an additional period of time.

 2                  IT IS SO ORDERED.

 3   Dated: April 29, 2020
                                                           ____________________________________
 4                                                         DENNIS M. COTA
 5                                                         UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
